Cole, Ch. J.
In our opinion no advantage arises to either party to this controversy by reason of the fact that the money in the hands of the guardian came from the bounty of the government, in the shape of pensions to the minor children of a deceased soldier.
Nor is there any such showing in the petition as would justify a court in making an order of allowance for the past support of the children. Such an order would only be made under special circumstances ; and to justify it would require a stronger case than to procure an order for future allowance, or, at least, all the facts requisite for a future allowance and a satisfactory showing why application for such' allowance was not made in advance. In this case there is no averment as to the condition of the *188parties ; no showing that the plaintiffs are not wealthy, or at least abundantly able to maintain the children. For aught that appears the father may have left them a good homestead, and under such circumstances as to cast an addititional obligation upon the mother to support them. Without some showing as to the condition of the parties or excuse for not applying in advance, their right to a pension being known, there was certainly no error in sustaining the demurrer.
Affirmed.